Citation Nr: 1138329	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure and diabetes mellitus.


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  By that rating action, the RO denied service connection for hypertension, to include as due to service-connected diabetes mellitus.  The Veteran timely appealed the RO's July 2007 rating action to the Board.  

The Board notes that the most recent adjudication of the Veteran's claim was by the RO in January 2010.  Since that time, additional VA treatment records have been associated with the claims files.  Normally, any pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the Veteran.  See 38 C.F.R. § 20.1304(c) (2010).  Because these records disclose that the Veteran currently has a diagnosis of hypertension, a fact that is already of record, and do not discuss its etiology, they are essentially duplicative of those already of record.  Thus, a remand for initial RO consideration of this evidence is not necessary.  Id. 

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge concerning the issue on appeal.   A copy of the hearing transcript has been associated with the claims files.  At the hearing, the Veteran submitted additional evidence (i.e., an April 201l letter from a VA nurse practitioner and a study performed by the National Academy of Sciences) along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  Id.  After the hearing, the record was held open for an additional thirty (30) days to allow the Veteran to submit additional medical evidence.  As no additional evidence was received and the 30 days has elapsed, the Board will proceed with its appellate review of the claim. 


During the hearing, the Veteran testified that his hypertension might have been the result of having been exposed to Agent Orange during his period of active military service in Korea.  In light of the Veteran's testimony, the Board has expanded the issue on appeal to encompass this newly-raised theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). 

The issues of entitlement to service connection for amyloidosis, to include as due to Agent Orange exposure; entitlement to an increased disability rating in excess of 60 percent for diabetic nephropathy or chronic renal failure; entitlement to an increased disability rating in excess of 10 percent for mild peripheral neuropathy of the left upper extremity; entitlement to an increased rating in excess of 10 percent for mild peripheral neuropathy of the right upper extremity; entitlement to an increased rating in excess of 10 percent for mild peripheral neuropathy of the right lower extremity; entitlement to an increased disability rating in excess of 10 percent for mild peripheral neuropathy of the left lower extremity; entitlement to an increased compensable disability rating for erectile dysfunction; entitlement to an increased disability rating in excess of 20 percent for low back strain; and, entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange while serving with a unit that was located in the demilitarized zone (DMZ) in the Republic of Korea during the Vietnam Era.

2.  The competent and probative evidence of record reflects that the Veteran's hypertension did not have its onset during military service or within the initial post-service year and is not otherwise etiologically related thereto, to include his presumed Agent Orange exposure, or to the service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to Agent Orange exposure and/or diabetes mellitus are not met, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre and post-adjudication letters sent in August 2006 and April 2009, respectively, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim, in the above-cited April 2009 letter.

VCAA notice should be given before an initial AOJ decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The RO readjudicated the claim in a January 2010 Statement of the Case.  Therefore, any timing deficiency has been remedied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private treatment records.
Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The medical evidence of record shows that the Veteran has been found to have hypertension.  In June 2007, VA examined the Veteran to determine the etiological relationship, if any, between the Veteran's hypertension and his service-connected diabetes mellitus.  A copy of the June 2007 VA treatment record has been associated with the claims files.  Private medical opinions as to the etiological relationship between his hypertension and diabetes mellitus are also of record.  After the April 2011 hearing before the undersigned, the record was held open for thirty (30) days to have the Veteran submit a more specific opinion explaining the term "dual disease" in the context of a VA nurse practitioner's equivocal opinion regarding the relationship between his hypertension and diabetes mellitus.  
A supplemental opinion was not provided.  The Board notes that "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran also argued that his hypertension was secondary to his presumed exposure to Agent Orange along the demilitarized zone (DMZ) while serving on active duty in the Republic of Korea.   As discussed below, his exposure to herbicides in Korea is conceded, however, there is no evidence that his hypertension may be related to exposure to herbicides in Korea or to an incident of service origin.  The Veteran has not reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, that the current hypertension may be related to an incident of military service.  Accordingly, a medical examination or opinion is not required on the Veteran's direct service connection theory.  38 C.F.R. § 3.159(c).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


II.  Legal Criteria

(i) Direct Service Connection-criteria

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

(ii) Secondary Service Connection-criteria

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

(iii) Agent Orange-criteria

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new disorders: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202-53,216, 53,205 (August 30, 2010).



II.  Merits Analysis 

The Veteran seeks service connection for hypertension on both direct and secondary service connection theories.  In the analysis below, the Board will discuss each theory separately. 

(i) Direct Service Connection 

The Veteran testified before the undersigned that his hypertension was secondary to his presumed exposure to Agent Orange while serving along the demilitarized zone (DMZ) in the Republic of Korea.  (See Transcript (T.) at pages (pgs.) 6,7)).  

The RO awarded the Veteran service connection for diabetes mellitus based on his presumed exposure to Agent Orange along the DMZ during his active military service in the Republic of Korea.  (See January 2005 rating action).  However, in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  Based upon Update 2008 and prior NAS reports, VA determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam did not attach for hypertension.  

Recently, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.).  The Board notes that 38 C.F.R. § 3.309(e), as amended, specifically excludes hypertension as a manifestation of ischemic heart disease for which service connection may be established on a presumptive basis based upon exposure to herbicides.  Thus, the claim for service connection for hypertension on a presumptive basis is denied. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As for direct service connection, the Board finds that the preponderance of the evidence of record is against the claim for service connection for hypertension because there is no medical evidence establishing an etiological relationship between this disability and his period of military service, to include his presumed exposure to Agent Orange along the DMZ in the Republic of Korea.  The Veteran's STRs are wholly devoid of any clinical findings of elevated blood pressure readings and/or hypertension.  A July 1970 service discharge examination report reflects that the Veteran's blood pressure was 132/88.  His heart was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had high blood pressure.  On DA Form 3082-R, Statement of Medical Condition, dated in August 1970, the Veteran indicated that there had not been any change in his medical condition since his last separation examination.

The first post-service medical evidence of hypertension was in the late 1980's, over a decade post-service.  (See November 1988 and September 1989 treatment records, prepared and submitted by Suburban Heights Medical Center, reflecting a finding of mild elevated blood pressure (144/98) and an assessment of hypertension, respectively).  

The Veteran has not reported symptoms in service or in the decades between service and the initial findings of hypertension in the late 1980's.  There is no medical opinion linking the Veteran's hypertension to his period of active military service, to include his presumed exposure to Agent Orange.

The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It follows that there is no basis to award service connection for hypertension based on chronicity in service or continuous symptoms thereafter.  Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); 38 C.F.R. § 3.303(b).

As the Veteran's diagnosis of hypertension did not manifest itself within one year following the Veteran's service, the presumption of in-service incurrence for hypertension is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 

The Veteran is competent to report symptoms of his disorder (e.g., shortness of breath or difficulty breathing, etc.).  See 38 C.F.R. § 3.159(a)(2).  However, without evidence showing that he has medical training or expertise, he is not competent to render an opinion as to the medical etiology of his hypertension.  38 C.F.R. § 3.159(a)(1).

In fact, the Veteran has not expressed a specific opinion in this regard.  Instead, he has argued that the law and regulations provide presumptive service connection for hypertension on the basis of exposure to Agent Orange.  As discussed above, the law and regulations do not create such a presumption for this disability.

(ii) Secondary Service Connection

The Veteran contends that his hypertension is secondary to, or has been aggravated by, his service-connected diabetes mellitus.  There are private and VA opinions that are supportive of and against the claim.  

In support of the Veteran's claim, is a June 2007 statement, prepared y S. G. M., M. D.  Dr. S. G. M. opined that "It is very likely that with a multiple other comorbid conditions the patient may have renovascular hypertension."  This opinion was provided after Dr. S. G. M.'s physical evaluation of the Veteran revealed him to have several "comorbid conditions," such as gastroesophageal reflux disease, divertiuclosis of the colon, right knee surgery, and dyslipidemia.  Also in support of the claim is a VA nurse practitioner's April 2011 opinion that the Veteran had insulin-dependent diabetes mellitus and that he was on hypertension medication for the treatment of hypertension as a "result of dual disease."  

The Board finds both of the above-cited private and VA opinions to be of little probative value because they are equivocal and inconclusive as to the origin of the Veteran's hypertension and cannot be employed as suggestive of a linkage between it and the service-connected diabetes mellitus.  The April 2011 VA nurse practitioner's opinion does not specifically state that the Veteran's diabetes mellitus caused or aggravated the Veteran's hypertension, but discussed the fact that the Veteran was taking medication for what was labeled a "dual disease."  The Board notes that after the April 2011 hearing, the undersigned held the record open to have the Veteran submit a more specific opinion explaining the term "dual disease" in the context of the etiology of his hypertension from the above-cited VA nurse practitioner.  A supplemental opinion was not provided.  There are a line of precedent cases discussing the lesser probative value of opinions that are equivocal, such as the opinions of Dr. S. G. M and the April 2011 VA nurse practitioner.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

In contrast to the favorable private opinions is a June 2007 VA examiner's unequivocal opinion that is against the claim.  At the close of a June 2007 VA examination, the VA examiner concluded that because the Veteran's diabetes mellitus and hypertension were diagnosed at the same time and there was no evidence of renal disease, that his hypertension was not due to nor had it been worsened by his diabetes mellitus.  (See June 2007 VA examination report).  

The Board notes that although the June 2007 VA examiner's conclusion is unequivocal it is also inconsistent with the medical evidence of record.  The clinical medical evidence of record shows that the Veteran's hypertension, initially diagnosed in the late 1980's, pre-dated (italics added for emphasis) his development of diabetes mellitus in July 1998.  (See February 2004 report, prepared by S. M., M.D. and August 2004 VA Spine examination report, reflecting that the Veteran had developed diabetes mellitus in 1998).  Thus, the objective clinical evidence of record clearly and unequivocally shows that the Veteran developed diabetes mellitus after (italics added for emphasis) he developed hypertension in the 1980's.  This fact weighs considerably against the claim because it is chronologically illogical to find that the Veteran's hypertension was caused by his diabetes mellitus when it pre-dated it.  This is so regardless of the fact that the June 2007 VA examiner had mischaracterized the relative time of onset of the diseases.  It in fact strengthens his conclusion.  Because the date of onset has no bearing on the question of aggravation, this mischaracterization does not dilute the examiner's unequivocal opinion that hypertension was not worsened (aggravated) by his diabetes mellitus.  Significantly, the examiner provided clear reasons and bases for this opinion (i.e., " . . . there was no evidence of renal disease.").   

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claim.  See e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV. Conclusion

As to the Veteran's contention regarding an etiological link between his hypertension and his period of military service, to include his presumed Agent Orange exposure and service-connected diabetes mellitus, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current hypertension is etiologically related to his period of military service or to his service-connected diabetes mellitus.  This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


(Continued on next page.)





ORDER

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure and diabetes mellitus is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


